DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder, also called a nonce term or a non-structural term having no specific structural meaning, for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for”, e.g., “means for” or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” or “step” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” or “step” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” or “step” are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes at least one limitation that do not use the word “means” but are nonetheless interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is the “magnetism collecting unit” in claim 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), the limitation is interpreted to cover the corresponding structure described in the specification performing the claimed function, and equivalents thereof, which corresponding structure is described in [0028] of the instant specification to include a “permanent magnet” or an “electromagnet”. 
If applicant does not intend to have the limitation interpreted under 35 U.S.C. 112(f) applicant may: 
 (1) amend the claim limitation to preclude the limitation from being interpreted under 35 U.S.C. 112(f), e.g., by reciting sufficient structure to perform the claimed function; or
(2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to preclude the limitation from being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a flow cell type detector”. It is unclear what the phrase "flow cell type detector" is intended to convey because the addition of the word "type" to the otherwise definite expression flow cell detector extends the scope of the expression so as to render it indefinite (see MPEP 2173.05 (b) II E and Ex parte Copenhaver, 109 USPQ 118 Bd. Pat. App. & Inter. 1955 where the court ruled that the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. For the purposes of compact prosecution, the limitation is interpreted as any detector capable of allowing a reaction liquid to emit light and of detecting a light emitted from said reaction liquid under USC § 102 and interpreted as a detector including a flow cell in the alternative under §103. 
Claim 15 recites “the B/F separation unit is arranged in a lower part of the reaction container”. It is unclear how the B/F separation unit can be arranged in a lower part of the reaction container because according to the instant specification “the reaction container 122 is transported to an upper part of the B/F separation unit 240, see [0020] of the instant specification. In other words, claim 15 and the specification are inconsistent. For the purposes of compact prosecution, the limitation is interpreted to mean that the reaction container -not the B/F separation unit - is arranged in a lower part of the B/F separation unit - not the reaction container. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest et al (US Patent No. 5,580,524).
Regarding claim 10, Forrest et al teaches an automatic analyzer (referred to as an automated multi-test capability assay reaction apparatus 1 in the abstract and illustrated in Figure 1)  comprising: 
a B/F separation unit (referred to as a substrate and wash station 15 in column 6 line 27 and illustrated in Figure 1) that executes a Bound/Free B/F separation step separating an unreacted component and a reacted component from a liquid in which a sample and a reagent are reacted (see column 4 lines 35-47, which recites “such a system is particularly suited to the automation of immunoassays which are based on the use of antibody-or antigen-coated magnetizable particles as a solid-phase for separation of free and bound fractions” and column 8 lines 52-56, which recites “[a]fter an incubation period the reaction cuvette (58) is transferred to the substrate and wash station (15) by the cuvette transport means (20) for washing of the magnetizable particle solid-phase to remove unbound material”); 
a detection unit (referred to as a reaction detection/measurement module 17 in the abstract) that detects a reacted component in the liquid after the B/F separation step (see column 6 lines 48-58, which recites “[t]he detection/reader station (17) contains a chamber (32) for holding the cuvette (58) for measurement of the end point signal of the reaction” and column 8 lines 55-63, which recites “[t]he cuvette is then returned to the cuvette tray (12) in the incubation tray (11). After a period of incubation, the reaction cuvette (58) is transferred to the reader station (17) by the cuvette transport means (20) for addition of stop solution via probe (24) and the signal measured”); and 
a temperature maintaining unit that maintains the B/F separation unit and the detection unit in substantially the same temperature environment (see column 6 lines 38-42, which recites “[t]he substrate and wash station (15) contains means for maintaining the temperature of the station at a constant temperature, and for ensuring that all fluids are dispensed at a constant temperature” and column 6 line 59-62, which recites “[t]he detection/reader station is contained within an insulated chamber (not shown) and includes means to maintain the temperature of the station, its contents and dispensed fluids at a constant temperature”) wherein 
the B/F separation unit (15) includes a magnetism collecting unit (referred to as a permanent magnet in column 6 lines 34-36)  that collects magnetic microparticles in the solution (see column 13 lines 50-56, which recites “[t]he magnet (69) collects the particles (104)”); 
an absorption nozzle (referred to as an aspiration probe 21 in column 6 lines 35-36 and illustrated in Figure 8) that absorbs unnecessary components from a reaction container (see column 7 lines 27-30, which recites “[w]aste fluids from the aspiration probes (21) and (25), and from the sample/reagent pipettor probe wash means (19) are transferred to a waste container (39) by pump means (40))”;
a discharge nozzle (referred to as a dispense probe in column 6 lines 35-36 and illustrated in Figure 8) that discharges a first liquid for generating a reaction liquid into the reaction container (see column 2, lines 58-62, which recites ”means for taking from bulk quantity and dispensing unit quantities of reactant(s), means for the transport of reactant(s) and/or sample(s), and means for the performance of individual reactions or tests selected”); and 
a stirring unit (which corresponds to the carriage whose gyratory mixing is powered by a dc motor 91, see column 11 lines 6-27) that generates the reaction liquid by stirring a component not absorbed by the absorption nozzle and the first liquid in the reaction container (see Figure 9), and 
the detection unit (17) includes a flow cell type (see indefiniteness USC §112(b) rejection above) detector (referred to as a temperature controlled optical reaction detection or reading system in column 4 lines 8-17) that causes the reaction liquid to emit light and detects the light emitted from the reaction liquid (see column 4 lines 8-17, which recites “means for measuring electromagnetic radiation emitted from the liquid resulting […] from addition of reagent capable of causing emission of chemiluminescent light from components of the liquid”). 
Regarding claim 11, Forrest et al teaches the automatic analyzer according to claim 10 wherein 
the B/F separation unit (15) and the detection unit (17) are arranged in an internal space separated from the outside (see Figure 1 and column 5 lines 45-50, which recites ”[t]he system is configured around a series of modules for performing the various steps necessary to perform the analyses, and these are contained in an outer case (1)”).
Regarding claim 12, Forrest et al teaches the automatic analyzer according to claim 11, wherein the temperature maintaining unit is arranged in the internal space (see Figure 1 and column 5 lines 45-50, which recites ”[t]he system is configured around a series of modules for performing the various steps necessary to perform the analyses, and these are contained in an outer case (1)”).
Regarding claim 13, Forrest et al teaches the automatic analyzer according to claim 12, further comprising: 
a transport unit (referred to as a transport mechanism, see column 2 lines 65 column 3 line 7, which recites “[a] transport mechanism for use in a single unit multi reaction apparatus or multi-test assay apparatus having a plurality of work stations, comprising a gantry which is mounted means for carrying fluids and means for carrying a selected container from one work station to another within the unit, both of which means are independently movable backwards and forwards along the gantry and are capable of independently moving their respective loads in at least some directions normal thereto“) that can transport a reaction container (i.e. selected container) processed by the B/F separation unit (15) to the detection unit (17) without transporting the reaction container (i.e. selected container) out of the internal space (which is defined by outer case 1) (see Figure 1 and column 5 lines 45-50, which recites ”[t]he system is configured around a series of modules for performing the various steps necessary to perform the analyses, and these are contained in an outer case (1)”).
Regarding claim 14, Forrest et al teaches the automatic analyzer according to claim 10 comprising: 
a detection unit container transport unit (referred to as a transport mechanism, see column 2 lines 65 column 3 line 7, which recites “[a] transport mechanism for use in a single unit multi reaction apparatus or multi-test assay apparatus having a plurality of work stations, comprising a gantry which is mounted means for carrying fluids and means for carrying a selected container from one work station to another within the unit, both of which means are independently movable backwards and forwards along the gantry and are capable of independently moving their respective loads in at least some directions normal thereto“)  including a reaction container (referred to as a reaction cuvette 58 in column 7 lines 18-47) that stores the reaction liquid, a first liquid container (referred to as a substrate bottle 33 in column 7 lines 18-47) that stores the first liquid, and a second liquid container (referred to as a stop solution bottle 35  in column 7 lines 18-47) that stores a second liquid used in a detection step of the detection unit (17) (see column 7 lines 34-48, which recites “[a]ll liquid containers e.g. assay specific reagent pack (8), wash buffer container (37), stop buffer container (35) and substrate container (33) are disposable items”).
Regarding claim 15, Forrest et al teaches the automatic analyzer according to claim 14, wherein the reaction container (58) is arranged in a lower part of the B/F separation unit (15) (see Figure 1 and USC §112 (b) indefiniteness rejection where it is explained that it is unclear what the phrase "flow cell type detector" is intended to convey because the addition of the word "type" to the otherwise definite expression flow cell detector extends the scope of the expression so as to render it indefinite, see Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955) and MPEP 2173.05 (b) II E). For the purposes of compact prosecution, the limitation is interpreted as any detector capable of allowing a reaction liquid to emit light and of detecting a light emitted from said reaction liquid). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to 35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US Patent No. 5,580,524) in view of Sakashita (US Publication 2015/0037214). 
The following U.S.C. § 103 rejection is an alternative rejection to the USC  §102 above wherein, for the purposes of compact prosecution, instant claim 10 is interpreted to require a flow cell detector. 
Regarding claim 10, Forrest et al teaches an automatic analyzer (referred to as an automated multi-test capability assay reaction apparatus 1 in the abstract and illustrated in Figure 1)  comprising: 
a B/F separation unit (referred to as a substrate and wash station 15 in column 6 line 27 and illustrated in Figure 1) that executes a Bound/Free B/F separation step separating an unreacted component and a reacted component from a liquid in which a sample and a reagent are reacted (see column 4 lines 35-47, which recites “such a system is particularly suited to the automation of immunoassays which are based on the use of antibody-or antigen-coated magnetizable particles as a solid-phase for separation of free and bound fractions” and column 8 lines 52-56, which recites “[a]fter an incubation period the reaction cuvette (58) is transferred to the substrate and wash station (15) by the cuvette transport means (20) for washing of the magnetizable particle solid-phase to remove unbound material”); 
a detection unit (referred to as a reaction detection/measurement module 17 in the abstract) that detects a reacted component in the liquid after the B/F separation step (see column 6 lines 48-58, which recites “[t]he detection/reader station (17) contains a chamber (32) for holding the cuvette (58) for measurement of the end point signal of the reaction” and column 8 lines 55-63, which recites “[t]he cuvette is then returned to the cuvette tray (12) in the incubation tray (11). After a period of incubation, the reaction cuvette (58) is transferred to the reader station (17) by the cuvette transport means (20) for addition of stop solution via probe (24) and the signal measured”); and 
a temperature maintaining unit that maintains the B/F separation unit and the detection unit in substantially the same temperature environment (see column 6 lines 38-42, which recites “[t]he substrate and wash station (15) contains means for maintaining the temperature of the station at a constant temperature, and for ensuring that all fluids are dispensed at a constant temperature” and column 6 line 59-62, which recites “[t]he detection/reader station is contained within an insulated chamber (not shown) and includes means to maintain the temperature of the station, its contents and dispensed fluids at a constant temperature”) wherein 
the B/F separation unit (15) includes a magnetism collecting unit (referred to as a permanent magnet in column 6 lines 34-36)  that collects magnetic microparticles in the solution (see column 13 lines 50-56, which recites “[t]he magnet (69) collects the particles (104)”); 
an absorption nozzle (referred to as an aspiration probe 21 in column 6 lines 35-36 and illustrated in Figure 8) that absorbs unnecessary components from a reaction container (see column 7 lines 27-30, which recites “[w]aste fluids from the aspiration probes (21) and (25), and from the sample/reagent pipettor probe wash means (19) are transferred to a waste container (39) by pump means (40))”;
a discharge nozzle (referred to as a dispense probe in column 6 lines 35-36 and illustrated in Figure 8) that discharges a first liquid for generating a reaction liquid into the reaction container (see column 2, lines 58-62, which recites ”means for taking from bulk quantity and dispensing unit quantities of reactant(s), means for the transport of reactant(s) and/or sample(s), and means for the performance of individual reactions or tests selected”); and 
a stirring unit (which corresponds to the carriage whose gyratory mixing is powered by a dc motor 91, see column 11 lines 6-27) that generates the reaction liquid by stirring a component not absorbed by the absorption nozzle and the first liquid in the reaction container (see Figure 9).
Forrest does not explicitly teach an automatic analyzer including a detection unit including a flow cell detector. 
In the analogous art of providing automatic analyzer, Sakashita teaches in that automatic analyzers are used for detecting particular biogenic substances, chemical substances, etc. by use of a flow cell detector in which a sample and a reagent that have undergone a reaction sucked into the flow cell and detected by the detector (see [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the detector in Forrest with the flow cell detector disclosed by Sakashita because this flow cell detector is a well know detector used in analyzing a sample and the substitution of one know detector for another used for the same purpose is well within the level of ordinary skill in the art (see [0002] of Sakashita). In addition, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US Patent No. 5,580,524) either alone or Forrest in view of Sakashita, as applied above, both further in view of Murata et al (US Publication No. 2015/0007583).
Regarding claim 16, Forrest et al or the combination of Forrest and Sakashita teaches the automatic analyzer according to claim 10, wherein the temperature maintaining unit includes a cold source including a Peltier element (see column 9 lines 50-55, which recites “cooling is achieved using 6 five-Watt Peltier cooling devices”) and a blower for air circulation (see column 9 lines 50-55, which recites “air is blown by six individual fans”), 
Forrest explicitly teaches a cold source using a Peltier element. Forrest does not explicitly teach a heat source. However, to maintain a temperature Forrest achieves cooling by a cold source when the temperature is above a threshold and adds heat when the temperature is below the threshold, which addition of heat suggests a hot source to one of ordinary skill in the art (see column 11 lines 5-15, which recites “[t]he cuvette holders sit on a thermostated metal plate (11) that maintains a temperature”). Also, Forrest et al does not explicitly teach a sensor for measuring a part or a plurality of points of the temperature in an internal space. 
In the analogous art of providing a temperature adjusting apparatus and a method of controlling Peltier elements, Murata et al teaches a temperature adjustment apparatus having a Peltier element 8 including a cold and a heat source which corresponds to a Peltier element in a respective mode of operation (see [0003] of Murata which recites “a control process in which when the battery is in a high-temperature condition such that the temperature of the battery exceeds a suitable temperature range, a current is caused to flow through the Peltier element so that the battery can be cooled with the Peltier element […] a control process in which when the battery is in a low-temperature condition such that the temperature of the battery below the suitable temperature range, a current is caused to flow through the Peltier element so that the battery can be heated with the Peltier element”), and a sensor (referred to as a Peltier element temperature sensor 10 in [0035] and illustrated in Figure 10) for measuring a part or a plurality of points of the temperature in an internal space (which corresponds to an endothermic surface of a Peltier element 8, see [0035], which recites “[t]he Peltier element temperature sensor 10 detects the temperatures of one and the other of the metal plates of the Peltier element 8 to measure the temperature difference between the endothermic surface and the exothermic surface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Peltier element temperature sensor and the cold source of the Peltier element disclosed by Murata into the Peltier element having a hot source as taught by Forrest for the benefit of efficiently performing temperature adjustment on a device (see [0011], which recites “a temperature adjustment apparatus capable of efficiently performing temperature adjustment on an electronic device”). In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature sensor and the cold source of the Peltier element taught by Murata into the Peltier element taught by Forrest because the Supreme Court has ruled that “[t]he combination of familiar elements is likely to be obvious when it does no more than yield predictable results” (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) and see MPEP § 2143, A.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Matsuoka et al (JP publication No 5978039 B2) teaches an automatic analyzer designed to automatically analyze specific components in specimens such as blood and urine using antigen-antibody reaction in which specific substances bind specifically using luminescent labels such as fluorescence and chemiluminescence and enzyme reactions, the automatic analyzer including a Bound/Free separation unit (referred to as a reaction vessel 106); a detection unit (118); a temperature maintaining unit (referred to as an incubator 109); a magnetic collecting unit (referred to as a magnetic separation unit 114); an absorption nozzle (referred to as a reaction solution suction mechanism 116); a discharge nozzle (referred to as a liquid discharge mechanism 117), a stirring unit (referred to as a magnetic particle stirring mechanism 105) (see the abstract).
Harada et al (JP publication No 2013-88164) teaches an automatic analyzer 100 including a  B / F separation mechanism 10 that includes a reaction vessel 11 that stores a liquid sample containing magnetic particles; a reaction vessel holding unit 12 that holds the reaction vessel 11;  a reaction vessel holding unit temperature unit that adjusts the temperature of the reaction vessel holding unit 12; a temperature control unit 13b and a heating member 13a including a Peltier element; a reaction vessel stirring mechanism 14 for stirring the liquid sample in the reaction vessel 11;  a magnetic field generation mechanism 15 disposed on the outer periphery of the reaction vessel 11; a liquid suction mechanism 20 including a suction nozzle 21 that is inserted into the reaction vessel 11 and sucks unnecessary components from the liquid sample; a first valve 22 that controls the suction / discharge direction; a liquid injection mechanism 30 including a discharge nozzle 31 that is inserted into the reaction vessel 11 and discharges a predetermined liquid, a second valve 32 that controls the suction / discharge direction, and a third valve 33 that controls the type of liquid to be discharged, a discharge liquid temperature adjusting mechanism 37 for controlling the temperature of the liquid to be discharged, the discharge liquid temperature adjusting mechanism 37 including a heating member and a control unit (see the automatic analyzer section in last three paragraphs on page 3).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                                                                                                                
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797